Citation Nr: 1539741	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to an increased initial rating for a low back disability.  

3.  Entitlement to an increased initial rating for a neck disability.

4.  Entitlement to an increased initial rating for right upper extremity radiculopathy.  

5.  Entitlement to an increased initial rating for left upper extremity radiculopathy.

6.  Entitlement to an increased initial rating for a right shoulder disability.  

7.  Entitlement to an increased initial rating for a left shoulder disability.    

8.  Entitlement to an increased initial rating for a jaw disability.



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from October 1983 to October 1986, from September 1990 to January 1991, and from June 2004 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in January 2012, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted an August 2015 written statement indicating a desire to withdraw all appeals currently pending before the Board.   


CONCLUSION OF LAW

The criteria for withdrawal of all the issues on appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the ratings assigned for a low back disability, neck disability, right and left upper extremity radiculopathy, right and left shoulder disabilities, and a jaw disability; and the denial of entitlement to service connection for a sinus disability in a September 2007 rating decision.  In April 2008, the Veteran perfected an appeal of those issues.  

In a written statement received in August 2015, the Veteran stated that he wanted to withdraw all appeals pending before the Board.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeal is dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


